DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Response to Amendment
In response to the amendment filed on January 5, 2021:
Claims 1-2, 11-12, and 21-22 are amended.	
Claims 17-20 are canceled.
Claims 1-16, and 21-24 are pending.
 



Response to Arguments
In response to the remarks filed on January 5, 2021:
	Applicant’s remarks regarding the 35 U.S.C. 102(a)(1) and 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejection(s) presented hereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori (Pub. No. US 2014/0016162, published on January 16, 2014) in view of Kaler et al. (Pub. No. US 2005/0240640, published on October 27, 2005; hereinafter Kaler).

Regarding claims 1, 11, and 21, Fukumori clearly shows and discloses a content management system comprising: a memory to store instructions; one or more processors to execute the instructions stored in said memory to cause the content management system to perform actions (Figure 2 and corresponding texts); and a non-transitory machine readable medium storing one or more sequences of instructions, wherein execution of said one or more instructions by one or more processors Figure 2 and corresponding texts) of a method, wherein the method comprising:
maintaining, by a content management system, a plurality of content items in a repository, each content item of said plurality of content items being made available based on a corresponding unique identifier (As illustrated in the document list 701 in FIG. 7, each of the plurality of documents stored in the box is provided with a document identification (ID) for identifying the document, [0062]); 
receiving, by said content management system, a create request indicating a plurality of portions of two or more of said plurality of content items (The processing in the flowchart in FIG. 13 is started based on the reception of an instruction from the user to insert a page of a document into another document. The instruction received from the user includes at least the following four pieces of information. More specifically, the document ID of the document A that is the insertion destination, an insertion destination page number indicating which page position of the document A the page is to be inserted into, the document ID of the insertion target document B, and an insertion target page number for designating which page(s) among the pages of the document B is/are to be inserted, [0103]); 
generating, by said content management system, a new content item incorporating said plurality of portions of said two or more content items indicated in the create request (In step S1301, the CPU 203 creates a new document C by inserting the document B into the document A based on the instruction received from the user, [0105]-[0111]); and 
in step S1308, the CPU 203 adds the document ID of the document C to the document list 701 for the created document C, [0110]); and
wherein both of said generating and said checking-in are performed in response to said receiving of said create request (Figure 13 shows the creating and storing document C is in response to the user request to create document C from documents A & B);
wherein upon said checking-in, said new content item is made available based on a new unique identifier along with said two or more content items in said plurality of content items (The documents to be merged (i.e., in the above example, the documents A and B) are remained without deleting them from the box even after merging, [0087], [0111]. Figure 13 shows the creating and storing document C is in response to the user request to create document C from documents A & B).
Kaler then discloses each content item being stored in one or more versions (Some or all of the providers 330 communicate with a version store 340 that holds documents and/or other objects that constitute the entity being developed by the overall system, for storing and retrieving the documents. Although FIG. 3 shows only one store, architecture 300 permits multiple version stores within the same system, all having the same interface, and thus able to communicate with any other block in the system, [0045]. In this embodiment, documents are stored in a database, which permits retrieval with queries designating characteristics that can be associated with the documents, in a database row or other mechanism. Accordingly, each document in the system is given a unique object identifier, [0040]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kaler with the teachings of Fukumori for the purpose of generating documents by merging data portions saved within different documents in previous iterations to continuously provide an editing user with updated content of interest.
Regarding claims 2, 12, and 22, Fukumori further discloses said create request is received from an end user system (The processing in the flowchart in FIG. 13 is started based on the reception of an instruction from the user to insert a page of a document into another document. The instruction received from the user includes at least the following four pieces of information. More specifically, the document ID of the document A that is the insertion destination, an insertion destination page number indicating which page position of the document A the page is to be inserted into, the document ID of the insertion target document B, and an insertion target page number for designating which page(s) among the pages of the document B is/are to be inserted, [0103]), wherein said plurality of portions are not downloaded to said end user system before said create request is received, and wherein both of said generating and said checking-in are performed without any manual intervention between receipt of said create request and completing of said checking-in, in response to said receiving of said create request (Figure 13 shows the creating and storing document C is in response to the user request to create document C from documents A & B with no user intervention).  
claims 6, and 24, Fukumori then discloses each of said plurality of content items and said new content item is a corresponding document, wherein said plurality of portions are corresponding pages of said documents (The processing in the flowchart in FIG. 13 is started based on the reception of an instruction from the user to insert a page of a document into another document. The instruction received from the user includes at least the following four pieces of information. More specifically, the document ID of the document A that is the insertion destination, an insertion destination page number indicating which page position of the document A the page is to be inserted into, the document ID of the insertion target document B, and an insertion target page number for designating which page(s) among the pages of the document B is/are to be inserted, [0103]).
Claims 3, 7-10, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori in view of Kaler and further in view of Fukuoka (Pub. No. US 2011/0043844, published on February 24, 2011).

Regarding claims 3, 13, and 23, Fukuoka then discloses sending said new content item to said end user system as a response to said create request (The version information displayed in the information display field 901 illustrated in FIG. 8 includes document data of a version number 1 that indicates the original document data. The version information further includes document data of a version number 2 and document data of a version number 3 that are checked-in data having resulted through the page replacement processing, [0103]).  
Fukuoka with the teachings of Fukumori, as modified by Kaler, for the purpose of allowing users to add semantic structure or other features to documents and enable architecture of document creation to enhance content discovery, organization, and presentation experiences from different document sources.
Regarding claim 7, Fukuoka then discloses:
Non-Provisional SpecificationPage 24 of 29 ORCL-223-USreceiving an update request specifying a modified portion of a content item of said plurality of content items, said modified portion corresponding to a previous portion of said content item (FIG. 6 illustrates an example of the replacement reservation screen, which enables users to select a page as a replacement target of the document data, [0080]. A user performs the screen operations described with reference to FIGS. 5 to 7 to instruct the document management apparatus 103, via the web browser of the PC 101, to send a page replacement reservation request relating to the document data stored in the document management apparatus 103. The document management apparatus 103 receives the page replacement reservation request from the PC 101 and transmits a page replacement button generation request to the digital multifunction peripheral 102, [0113]. The page replacement processing performed on only one page is a mere example of the present exemplary embodiment. The document management system according to the present exemplary embodiment can be configured to replace two or more pages of the original document data at a time, [0153]); 
generating a revised content item by incorporating said modified portion in place of said previous portion in said content item (In step S1703, the page replacement processing unit 406 reads replacement target document data from the document data storage unit 413 and executes page replacement processing according to the replacement information and stores replacement completed document data into the document data storage unit 413, [0140]. If the document management apparatus 103 receives the document data of the replacement page, the document management apparatus 103 replaces only a corresponding part of the original document data with the received replacement page and registers the replacement completed document data as a latest version of the original document, [0151]); and 
checking-in said revised content item as a revised version of said content item into said plurality of content items (In step S1704, the page replacement processing unit 406 updates the data of the document/folder information storage unit 410 and the document attribute information storage unit 411. The page replacement processing unit 406 further updates the state of the replacement completed document data, as a latest version, into the checkin state, [0141]. See further Figure 10B for multiple versions of a same document with corresponding changes).  
Regarding claim 8, Fukuoka further discloses said update request is received from a user using an end user system (A user performs the screen operations described with reference to FIGS. 5 to 7 to instruct the document management apparatus 103, via the web browser of the PC 101, to send a page replacement reservation request relating to the document data stored in the document management apparatus 103. The document management apparatus 103 receives the page replacement reservation request from the PC 101 and transmits a page replacement button generation request to the digital multifunction peripheral 102, [0113]), and wherein said content item is not The document management unit 402 determines whether replacement reservation of the document data is feasible based on the acquired information. If it is determined that the replacement reservation of the document data is feasible, the document management unit 402 changes the state of the document data to a checkout state and a replacement reservation state, [0084]/ In step S1504, the replacement reservation main control unit 401 updates the data stored in the document/folder information storage unit 410, which represents the checkout state and the replacement reservation state relating to the document data, [0120]).  
Regarding claim 9, Fukuoka further discloses sending said revised content item as a response to said update request (The version information displayed in the information display field 901 illustrated in FIG. 8 includes document data of a version number 1 that indicates the original document data. The version information further includes document data of a version number 2 and document data of a version number 3 that are checked-in data having resulted through the page replacement processing, [0103]).  
Regarding claim 10, Fukuoka further discloses each of said plurality of content items, said content item and said revised content item is a corresponding document, wherein said modified portion and said previous portion are corresponding pages of said documents (FIG. 6 illustrates an example of the replacement reservation screen, which enables users to select a page as a replacement target of the document data, [0080]. A user performs the screen operations described with reference to FIGS. 5 to 7 to instruct the document management apparatus 103, via the web browser of the PC 101, to send a page replacement reservation request relating to the document data stored in the document management apparatus 103. The document management apparatus 103 receives the page replacement reservation request from the PC 101 and transmits a page replacement button generation request to the digital multifunction peripheral 102, [0113]. The page replacement processing performed on only one page is a mere example of the present exemplary embodiment. The document management system according to the present exemplary embodiment can be configured to replace two or more pages of the original document data at a time, [0153]).
Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori in view of Kaler and further in view of Palmucci (Pub. No. US 2013/0185252, published on July 18, 2013).

Regarding claims 4, and 14, Palmucci then discloses: 
storing a link data indicating that a first portion of said plurality of portions incorporated into said new content item is linked to a second portion of a second content item of said plurality of content items (Notifications in the system can consist of bidirectional links between document views, including views on related documents. These links can have "auto merge" set, which means that if a change appears on the "from" branch, the change is automatically merged to the "to" branch, [0045]. Figure 7 shows Revised #2 by A is linked to Revised #1 by B);  
Non-Provisional SpecificationPage 23 of 29 ORCL-223-USdetermining that said second portion of said second content item has been modified to form a third portion after said checking-in (Figure 7 shows Revised #2 by A is used to form Revised #3 by A); 
if a document is moderated, a notification link occurs from the moderator's view to the other contributor's views with auto merge enabled. Thus, when the moderator accepts and publishes a change, that change is automatically applied to the other contributor's views, [0045]); 
replacing said first portion in said new content item with said third portion (Figure 7 shows A’s Revision #3 is approved and merged by B. If Revision #3 of A is to replace a portion of Revise #1 of B, then the merging would replace the portion of Revise #1 of B by Revision #3 of A).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Palmucci with the teachings of Fukumori, as modified by Kaler, for the purpose of managing document versions by distributing available changes to documents based on relationships among the documents and the respective editors.

Allowable Subject Matters
Claims 5, and 15-16 are objected for being dependent on a respective rejected base claim but would be allowable if rewritten to incorporate the limitations of the respective rejected base claim and all intervening claims.




Pertinent Prior Art
The following prior art are deemed relevant but not used in the rejections above:
Boss et al. (Pub. No. US 2009/0241183) teaches document merging method and system. The method includes receiving by a computing system from a first user, a plurality of documents and a command for tagging portions of each document according to various parameters. The computing system assigns identification tags to the portions of each document. The computing system receives from a second user, a command for generating a merged document. The computing system receives a selection of a first identification tag associated with a first document and a selection of a second identification tag associated with a second document. The computing system generates a merged document comprising a first portion of the first document and said second portion of the second document. The computing system stores the merged document.
Horton (Pub. No. US 2006/0259524) teaches resolving conflicting changes to structured data files. A method includes for a structured data file which has both a generic structure and dialects built on top of the generic structure, for which conflicting changes have been made, and where an original version of the structured data, a first version of the structured data and a second version of the structured data exist, determining a dialect of the structured data. The method further includes, based on the determined dialect performing at least one of merge or diff operations on the original version of the structured data, the first version of the structured data and the second version of the structured data. 
  

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
February 10, 2021